Exhibit 10.28
 
SEVERANCE AGREEMENT AND RELEASE OF CLAIMS


 
This Severance Agreement and Release of Claims (hereinafter referred to as the
“Agreement”) is made and entered into this 31st day of July, 2007 (hereinafter
referred to as the “Execution Date”) by and between InPlay Technologies, Inc., a
Nevada corporation (hereinafter referred to as “Employer”) and Robert J. Brilon
(hereinafter referred to as “Executive”).
 
RECITALS
 
WHEREAS, Executive was employed by Employer as its Chief Executive Officer,
President, and Chief Financial Officer;
 
WHEREAS, the terms and conditions of Executive’s employment with Employer are
set forth in an Employment Agreement between Employer and Executive dated
October 1, 2005 (hereinafter referred to as the “Employment Agreement”);
 
WHEREAS, the Company’s Board of Directors placed Executive on administrative
leave, effective June 27, 2007;
 
WHEREAS, Executive’s employment with Employer was terminated on June 27, 2007,
effective July 27, 2007 (hereinafter the “Separation Date”);
 
WHEREAS, Executive’s termination of employment was an “InPlay Initiated
Separation” for reasons other than Cause, Executive’s Death or Disability, or a
Change of Control, as provided for under Section 3.1(c)(ii) of the Employment
Agreement;
 
WHEREAS, in connection with his employment and at various dates, Employer
granted to Executive options to purchase an aggregate of 591,471 shares of
Employer’s common stock (hereinafter referred to as the “Options”) pursuant to
various option agreements between Executive and the Company (hereinafter
referred to as the “Option Agreements”), and, as of the Separation Date, some of
the Options have vested and some of the Options have not vested under the terms
of the Option Agreements;
 
WHEREAS, Executive and Employer, in order to settle, compromise and fully and
finally release any and all claims and potential claims against Employer or the
Released Parties (as defined below in Paragraph 6) arising out of Executive’s
employment and the termination thereof, have agreed to resolve these matters on
the terms and conditions set forth herein; and
 
WHEREAS, Executive acknowledges that he is individually waiving, including on
behalf of his marital community, rights and claims described herein in exchange
for consideration in addition to anything of value to which Executive may be
already entitled.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:
 
1.           Recitals; Effective Date.  The recitals set forth above are true,
accurate, and correct, and are incorporated in this Agreement by this reference
and made a material part of this Agreement.  This Agreement shall become
effective on the eighth calendar day after the Execution Date so long as
Executive has not revoked the Agreement under Paragraph 16 of this Agreement
(hereinafter referred to as the “Effective Date”).
 



--------------------------------------------------------------------------------


 
2.           Employment-Related Compensation.
 
(a)           Executive acknowledges and agrees that upon receipt of the payroll
check for the pay period ending approximately July 31, 2007, he has received
from Employer all compensation to which he is entitled for services provided to
Employer through the Separation Date.  Executive further acknowledges and agrees
that he is not entitled to any accrued benefits as a result of his employment
with Employer, other than accrued vacation benefits as provided for in the
Employment Agreement, and that he has received reimbursement from Employer of
all reasonable business expenses incurred by him through the Separation Date, if
any, in accordance with Employer’s expense reimbursement policy and practices.
 
(b)           In accordance with Section 1.3(f) of the Employment Agreement,
Employer will pay Executive the gross amount of $128,927.88 (One Hundred Twenty
Eight Thousand Nine Hundred Twenty Seven Dollars and Eighty-Eight Cents), less
any applicable withholding for state and federal taxes, as payment for 991.02
hours of accrued but unused vacation benefits.  By signing below, Executive
expressly authorizes the following deductions from this amount: (i) $1,620.00
(One Thousand Six Hundred Twenty Dollars and No Cents) to purchase one (1) Dell
Precision 390 desktop computer and one (1) ViewSonic 22” computer monitor
previously purchased by Employer that Executive will retain after the Separation
Date (upon completion of this purchase, Executive shall hold all right, title,
and interest to this property, subject to the obligations imposed by Article II
of his Employment Agreement, should this equipment contain any Confidential
Information or Trade Secrets of InPlay, as referenced therein); and (ii)
$1,767.94 (One Thousand Seven Hundred Sixty Seven Dollars and Ninety-Four Cents)
for personal charges made by Executive that were paid inadvertently by Employer
and for Employer charges for which Executive was both reimbursed and credited on
his personal credit card for returns of purchased items.
 
3.           Options.  Employer and Executive hereby acknowledge and agree that,
as a result of Employer’s decision to terminate Executive’s employment under
Section 3.1(c)(ii) of the Employment Agreement, all unvested Options held by
Executive shall immediately vest and become exerciseable on the day prior to the
Separation Date.  The exercise of all vested options held by Executive shall be
subject to and determined in accordance with the terms of the Option Agreements.
 
4.           Severance Benefits.
 
(a)           Provided Executive does not revoke this Agreement pursuant to
Paragraph 16 herein, in consideration of the covenants, promises, and
undertakings of Executive set forth in this Agreement, Employer hereby agrees
that it will provide Executive with payments, the sum of which is equal to two
times Executive’s current gross annual base salary of $270,600, or a total of
$541,200 (Five Hundred Forty One Thousand Two Hundred Dollars and No Cents), as
a severance benefit, to be paid to Executive over a two-year period in equal
installments timed to coincide with each of Employer’s payroll periods, less any
applicable withholding for state and federal taxes, commencing on the Effective
Date.
 
(b)           Provided Executive does not revoke this Agreement pursuant to
Paragraph 16 herein, in consideration of the covenants, promises, and
undertakings of Executive set forth in this Agreement, Employer hereby agrees
that it will provide Executive the gross amount of $250,000 (Two Hundred Fifty
Thousand Dollars and No Cents), less any applicable withholding for state and
federal taxes, as an agreed-upon amount to comply with the bonus payment
obligation arising under Section 3.2(c) of the Employment Agreement.  The
parties hereto acknowledge and agree that this agreed-upon amount shall
constitute full and complete satisfaction of any bonus payment to be made to
Executive under the terms of the Employment Agreement, and that the release of
claims given by Executive in Paragraph 6 below specifically covers and
encompasses any bonus-related claims that could be made by Executive, other than
for actual payment of the amount provided in this Paragraph 4(b).  This
agreed-upon bonus payment shall be paid to Executive within a reasonable period
of time after the Effective Date.
 
 

--------------------------------------------------------------------------------


 
(c)           Provided Executive does not revoke this Agreement pursuant to
Paragraph 16 herein, in consideration of the covenants, promises, and
undertakings of Executive set forth in this Agreement, Employer shall continue
to pay Executive’s, his spouse’s, and his dependent children’s medical and
dental insurance premiums to maintain coverage under Employer’s group medical
and dental insurance plans, only to the extent such premiums are not covered by
any subsequent employer of Executive during the two-year period following the
Separation Date (the “Extended Benefits Period”).  Employer shall make the
required standard premium payments on behalf of Executive, his spouse, and his
dependent children during the Extended Benefits Period.  To the extent permitted
by Employer’s then health benefits provider, any rights required to be provided
to Executive by local, state, and federal rules or regulations shall be granted
at the end of the Extended Benefits Period (i.e., COBRA notification).
 
(d)           Provided Executive does not revoke this Agreement pursuant to
Paragraph 16 herein, in consideration of the covenants, promises, and
undertakings of Executive set forth in this Agreement, Employer also shall pay
to Executive the amount of $6,659.50 (Six Thousand Six Hundred Fifty Nine
Dollars and Fifty Cents) to pay one-half of the remaining amount due on the
automobile lease of the Lexus automobile presently co-leased by Executive and
Employer.  Employer will pay this amount to Executive within a reasonable period
of time after the Effective Date.  In return for this payment, Executive agrees
to promptly take all necessary actions and execute all necessary documentation
in order to release Employer from any continuing or other obligations under the
automobile lease of the Lexus automobile presently co-leased by Executive and
Employer.
 
5.           Adequate Consideration.  Executive acknowledges and agrees that
Paragraph 4 of this Agreement includes substantial consideration to Executive in
addition to anything of value to which he is, as a matter of law, otherwise
entitled.
 
6.           Release of All Claims.  In consideration of the severance benefits
set forth in Paragraph 4 of this Agreement, Executive, for himself, his spouse,
their marital community, heirs, estates, representatives, executors, successors
and assigns, hereby fully, forever, irrevocably, and unconditionally release and
discharge Employer, its shareholders, affiliates, subsidiaries, employees
benefit plans, any co-employers or joint employers, their officers, directors,
employees, agents, attorneys, administrators, representatives, successors,
heirs, assigns, and all persons acting by, through, under, or in concert with
them (collectively referred to as the “Released Parties”), from any and all
claims which he may have against them, or any of them, which could have arisen
out of any act or omission occurring from the beginning of time to the Execution
Date of this Agreement, whether now known or unknown, asserted or unasserted.
This release includes, but is not limited to, any and all claims brought or that
could be brought under the Employment Agreement, the Option Agreements, or any
other agreements between Employer and Executive (except for this Agreement), as
well as any and all claims brought or that could be brought pursuant to or under
the Age Discrimination in Employment Act, Americans with Disabilities Act, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the National
Labor Relations Act, the Fair Labor Standards Act, the Employee Retirement and
Income Security Act (ERISA), the Securities and Exchange Acts of 1933 and 1934,
the Sarbanes-Oxley Act, any other securities-related statute or law, the
Consolidated Omnibus Budget Reconciliation Act (COBRA), the Family and Medical
Leave Act, the Equal Pay Act, the Arizona Civil Rights Act, the Arizona
Employment Protection Act, Arizona’s wage and hour statutes, and any other
statute set forth in the United States Code or in the statutes or codes of any
state, including but not limited to Arizona, that pertains or relates to, or
otherwise touches upon, the employment relationship between Employer and
Executive and the Released Parties, including (but not limited to) any and all
actions for breach of contract, express or implied, breach of the covenant of
good faith and fair dealing, express or implied, promissory estoppel, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, hostile work environment, and all other
tort claims, including, but not limited to, assault, battery, false
imprisonment, intentional interference with contractual relations, intentional
or negligent infliction of emotional distress, invasion of privacy, negligence,
negligent investigation, negligent hiring, supervision, or retention,
defamation, intentional or negligent misrepresentation, fraud, and any and all
other laws and regulations relating to employment, employment termination,
employment discrimination, harassment, and/or retaliation, wages, hours,
employee benefits, compensation, sexual harassment, and any and all claims for
attorneys’ fees and costs, pursuant to or arising under any federal, state, or
local statute, law, regulation, ordinance, or order.  This release of claims
expressly includes, but is not limited to, any and all claims arising out of
and/or in any way related to Executive’s employment with Employer or the
circumstances of the termination of that employment, as well as any claims
arising out of and/or in any way related to the Employment Agreement or the
Option Agreements, including but not limited to any claims for any bonus
amounts, vacation pay amounts, or any other benefits thereunder; provided,
however, that by signing this Agreement, Executive is not waiving any rights or
claims that may arise after the Execution Date of this Agreement.
 
 

--------------------------------------------------------------------------------


 
7.           Board Resignation.  In further consideration of the severance
benefits provided for above in Paragraph 4 of this Agreement, contemporaneous
with the execution of this Agreement, Executive agrees to voluntarily resign as
a member of the Company’s Board of Directors, and to execute any and all
documentation necessary to effectuate his resignation, including but not limited
to the form of Resignation attached hereto as Exhibit A.
 
8.           No Pending Claims.
 
(a)           Executive represents and warrants that there are no claims,
charges, injunctions, restraining orders, lawsuits, or any similar matters of
any kind filed by him or on his behalf or for his benefit presently pending
against Employer or the Released Parties, or any of them, in any forum
whatsoever, including, without limitation, in any state or federal court, or
before any federal, state, or local administrative agency, board, or governing
body.
 
(b)           Employer and the Released Parties represent and warrant that there
are no claims, charges, injunctions, restraining orders, lawsuits, or any
similar matters of any kind filed by it or on its behalf or for its benefit
presently pending against Executive, in any forum whatsoever, including, without
limitation, in any state or federal court, or before any federal, state, or
local administrative agency, board, or governing body.
 
9.           Covenant Not to Sue.  Executive, for himself, for his spouse, his
marital community, heirs, estates, representatives, executors, successors and
assigns, covenants not to file any lawsuits, complaints, claims, or charges, on
his behalf or in any representative capacity, in any state or federal court or
before any federal, state, or local administrative agency, board, or governing
body against Employer or the Released Parties, or any of them, on and/or for any
and all of the claims released by this Agreement.
 
10.           Preclusive Effect of Agreement.  Executive acknowledges,
understands, and agrees that this Agreement may be pled as a complete bar to any
action or suit before any court or administrative body with respect to any
lawsuit, complaint, charge, or claim under federal, state, local, or other law
relating to any possible claim that existed or may have existed against Employer
or the Released Parties, or any of them, arising out of any event occurring from
the beginning of time through the Execution Date of this Agreement, except
Executive’s claims or rights arising out of Executive’s ownership of the Shares.
 
11.           Covenant Not to Reapply.  Executive agrees and covenants that he
will not reapply for any position as an Executive or independent contractor with
Employer or any of its affiliates in the future, and he expressly waives and
releases Employer and any affiliates from any and all possible or potential
liability associated with the refusal to consider or refusal to hire him for any
position in the future.
 
12.           Non-Disparagement.  Executive agrees that neither he nor anyone
acting directly or indirectly on his behalf will make any knowingly derogatory
or disparaging statement about the Employer or the Released Parties, or any of
them, to any current, former, or prospective Employer customers, contractors,
vendors, directors, officers, shareholders, employees, or affiliates, to any
member of the press or media, or to any other persons about Employer or the
Released Parties, nor knowingly directly or indirectly take any action which is
intended to embarrass any of them.  Employer similarly agrees that neither it
nor any authorized person acting on its behalf will make any knowingly
derogatory or disparaging statement about Executive to any current, former, or
prospective Employer customers, contractors, vendors, directors, officers,
shareholders, employees, or affiliates, to any member of the press or media, or
to any other persons about Executive, nor knowingly directly or indirectly take
any action which is intended to embarrass Executive.  For purposes of this
Paragraph 12, a disparaging statement is any communication, oral or written,
which would cause or to tend to cause the recipient of the communication to
question the business condition, integrity, competence, fairness or good
character of the person to whom or entity to which the communication relates.
 

--------------------------------------------------------------------------------


 
13.           Return of Employer Property; Cooperation in Transitioning of
Duties.  On or before the Separation Date, Executive agrees to return to
Employer all Employer property in his actual or constructive
possession.  Executive further agrees, prior to the Separation Date, to use his
best professional efforts to orderly transition his job duties and
responsibilities to his designated successor.
 
14.           Non-Admission.  Execution of this Agreement and compliance with
its terms shall not be considered or deemed an admission by Employer of any
liability whatsoever, or as an admission by Employer of any violation of
Executive’s rights or the rights of any other person, a violation of any order,
law, statute or duty, or breach of any duty owed to Executive or any other
person.  Employer specifically disclaims any and all such liability.
 
15.           Review.  A copy of this Agreement was delivered to Executive on
June 27, 2007.  Executive acknowledges and agrees that he was provided with more
than twenty-one (21) days from the date he was presented with this Agreement to
consider this Agreement, and that this twenty-one (21) day review period was
extended by mutual agreement of the parties until the Execution Date.
 
16.           Revocation.  Executive may revoke this Agreement for a period of
seven (7) days after he signs it.  Executive agrees that if he elects to revoke
this Agreement, he will notify Employer, care of Employer’s Chairman of its
Board of Directors, (with a copy to Quinn P. Williams, Greenberg Traurig, LLP,
2375 East Camelback Road, Suite 700, Phoenix, Arizona, 85016), in writing, on or
before the expiration of the revocation period.  Receipt of proper and timely
notice of revocation by Employer cancels and voids this Agreement.  Provided
that Executive does not provide notice of revocation, this Agreement will become
effective upon the Effective Date.
 
17.           Cooperation.  During the period that Executive is on
administrative leave and continuing after the Separation Date, Executive agrees
to provide reasonable assistance to Employer (including assistance with
litigation and arbitration matters), upon Employer’s reasonable request,
concerning Executive’s previous responsibilities as Chief Executive Officer,
President, and Chief Financial Officer of Employer.  Such assistance may
include, but is not limited to, communicating and/or meeting with Employer’s
attorneys, giving deposition testimony, attending depositions, reviewing
pleadings, including discovery pleadings, and attending and giving testimony in
court and arbitration proceedings.  Similarly, Employer agrees to cooperate with
Executive and provide reasonable assistance to him (including assistance with
litigation and arbitration matters), upon the Executive's reasonable request,
concerning Executive's previous responsibilities as Chief Executive Officer,
President, and Chief Financial Officer of Employer.  Such assistance may
include, but is not limited to, communicating and/or meeting with Executive's
attorneys, providing access to company documents and employees of Employer who
may be important as witnesses in connection with such litigation or arbitration
matters.


18.           Bylaw Indemnification.  In accordance with Section 4.2 of the
Employment Agreement, Employer agrees that following the Separation Date, the
indemnification provisions under Employer’s Bylaws will continue in full force
and effect for the benefit of Executive for so long as such indemnification
provisions would have any application to claims against Executive.


19.           Knowing and Voluntary.  Executive represents and warrants that he
was advised by Employer to consult with an attorney of his own choosing
concerning the provisions set forth herein, and that he was represented in the
negotiations leading to this Agreement by S. Cash Nickerson, Esq.  Executive
further represents and warrants that he has carefully read and fully understands
all of the provisions of this Agreement, including the fact that he is releasing
all claims and potential claims against Employer and the Released Parties, and
that he is entering into this Agreement, without coercion, and with full
knowledge of its significance and the legal consequences thereof.  Executive
represents and warrants that he understands that, as part of this Agreement, he
is releasing and waiving any claims he believes he may have under the Age
Discrimination in Employment Act.
 

--------------------------------------------------------------------------------


 
20.           Amendment. This Agreement shall be binding upon the parties and
may not be amended, supplemented, changed, or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by all of the parties hereto.
 
21.           Entire Agreement.  This Agreement and exhibits hereto contain and
constitute the entire understanding and agreement between the parties hereto
with respect to the subject matter hereof, and, except as otherwise provided
herein, cancel all prior or contemporaneous oral or written understandings,
negotiations, agreements, commitments, representations, and promises in
connection herewith.  Notwithstanding the forgoing, nothing set forth in this
Agreement shall cancel, terminate, modify, suspend, or otherwise affect the
provisions and obligations set forth in Article II of the Employment Agreement,
which survive the termination of Executive’s employment with Employer.
 
22.           Paragraph Titles.  The paragraph titles in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
 
23.           Construction.  The parties hereto acknowledge and agree that each
party has participated in the drafting of this Agreement and has had the
opportunity to have this document reviewed by the respective legal counsel for
the parties hereto and that the normal rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
applied to the interpretation of this Agreement.  No inference in favor of, or
against, any party shall be drawn from the fact that one party has drafted any
portion hereof.
 
24.           Execution in Counterparts; Facsimile Signatures.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original as against any party whose signature appears thereon, and all of
which shall together constitute one and the same instrument.  This Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of the parties reflected hereon as the
signatories.  Facsimile signatures shall be sufficient and fully binding.
 
25.           Choice of Law and Venue.  This Agreement shall be governed by the
laws of the State of Arizona, without regard to the conflicts of laws or
principles thereof.  With respect to any litigation based on, arising out of, or
in connection with this Agreement, the parties expressly submit to the personal
jurisdiction of the Superior Court of the State of Arizona in and for the County
of Maricopa or the United States District Court for the District of Arizona, and
the parties hereby expressly waive, to the fullest extent permitted by law, any
objection that they may now or hereafter have, to the laying of venue of any
such litigation brought in any such court referred to above, including without
limitation any claim that any such litigation has been brought in an
inconvenient forum.
 
26.           Severability. Should any provision in this Agreement or any
provision of any agreement incorporated or referenced herein be declared or
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected, and the illegal or invalid
part, term, or provision shall be deemed not to be a part of this Agreement.
 
27.           Waiver.  The failure of a party to insist upon strict adherence to
any obligation of this Agreement shall not be considered a waiver or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.  Any waiver of any provision of this
Agreement must be in a written instrument signed and delivered by the party
waiving the provision.
 
28.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of, as applicable, the parties’ respective successors,
assigns, heirs, estates, and representatives.
 

--------------------------------------------------------------------------------


 
29.           Attorneys’ Fees and Costs.  Executive and Employer agree that each
party will bear its own costs and attorneys’ fees in connection with all matters
related to the subject matter of this Agreement and the settlement of those
matters encompassed by this Agreement.  Should any legal action be commenced
arising out of this Agreement, the prevailing party in any such action shall be
entitled to an award of attorneys’ fees and costs incurred therein.
 
30.           Reasonableness of Terms.  Executive acknowledges and agrees that
the terms set forth in this Agreement, individually and collectively, are
commercially reasonable, as contemplated by Section 3.2(c) of the Employment
Agreement.
 


By signing below, the parties acknowledge that they have carefully read and
fully understand all of the provisions of this Agreement and that they are
voluntarily entering into this Agreement.
 
 

Robert J. Brilon   InPlay Technologies, Inc. “Executive”   “Employer”          
  /s/ Robert J. Brilon    By:  /s/ Steven P. Hanson            
Dated:  July  31, 2007
  Its:  Chairman and CEO                 Dated: July 31, 2007

 
 